Citation Nr: 0209955	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  94-48 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

(The issue of entitlement to service connection for acneiform 
disorder consistent with chloracne due to Agent Orange will 
be the subject of a later decision by the Board.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  The veteran appeared before a Member of the Board 
of Veterans' Appeals at a hearing in March 1996.  The Board 
remanded this case for further development in November 1996 
and January 1999.

The Board is undertaking additional development on the issue 
of entitlement to service connection for acneiform disorder 
consistent with chloracne due to Agent Orange pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDING OF FACT

PTSD is attributable to service.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.304(f) (1993 & 2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service personnel records reflect that the 
veteran served as a repair parts specialist with A battery, 
7th Battalion, 15th Artillery in Vietnam from March 1968 to 
July 1968.  The veteran's service medical records make no 
reference to a psychiatric disability.  At his April 1969 
separation examination, the psychiatric evaluation was 
normal.

An April 1986 VA hospital summary reveals that the veteran 
was hospitalized for alcohol and mixed substance abuse.  VA 
medical records from February 1991 to January 1992 reflect 
impressions of anxiety, depression, and dysthymic disorder. 

The veteran, in various statements and testimony, reported 
that although he was a truck maintenance clerk in Vietnam, he 
had to stand guard duty and go to the outposts to pick up 
parts and came under fire several times.  He stated that he 
injured his left ankle when an ammo truck went down an 
embankment and hit the wall of a hut he was in. 

A July 1992 VA examination noted that the veteran complained 
of nightmares and pacing the floor.  The veteran reported his 
experiences in Vietnam, but stated the one that really 
bothered him was when the building he was in was hit by an 
ammo truck and his left ankle was injured.  He reported that 
loud noises such as thunder and firecrackers bother him when 
he is not expecting the sound.  He watches war movies, but 
then has nightmares.  He stated that he had intrusive 
thoughts about the accident where he hurt his ankle.  The 
veteran stated that he was asleep when the truck hit and he 
injured his ankle attempting to get out quickly.  He stated 
that he knew he could get killed in Vietnam, but did not 
realize it until that incident.  The results of Minnesota 
Multiphasic Personality Inventory (MMPI) testing could not 
rule out the possibility of PTSD, perhaps superimposed on a 
schizophrenic disorder.  The diagnosis was chronic delayed 
PTSD.  The examiner noted that the veteran provided stressors 
where his live was in danger and there was symptomatology of 
PTSD.

A May 1993 report from U. S. Army Joint Services 
Environmental Support Group (ESG)(now renamed U.S Army Center 
for Research of Unit Records (USACRUR)) stated that the 
veteran's unit supplied artillery forward observes to various 
units, including special forces.  In a March 1997 report, the 
U.S Army Center for Research of Unit Records (USACRUR) 
provided a copy of a July 31, 1968 Morning report, revealing 
that the veteran was transferred to a patient casualty 
company and that the veteran's injury was in the line of 
duty.  An August 1968 lessons learned report noted several 
truck/vehicle accidents in June and July 1968 necessitated 
retraining of drivers.  

VA medical records from May 1995 to March 1997 show continued 
diagnoses and treatment for depression, dysthymic disorder, 
and PTSD.

A May 1997 VA examination reveals that the veteran 
experiences mood swings, nightmares, occasional flashbacks, 
and does not want anyone around him including his wife.  The 
veteran reported suffering an injury to his left ankle in 
Vietnam and that he continues to have pain and that this 
reminds him of the incident.  The diagnosis was chronic 
delayed PTSD.  However, at that time the claims file was not 
made available for review.  In a December 1997 addendum to 
the May 1997 VA examination, the examiner noted that he had 
reviewed the veteran's claims file.  The VA examiner noted 
that he had examined the veteran in both 1992 and 1997, and 
that, in his opinion, the examination findings and the record 
information indicate that the veteran meets the DSM IV 
requirements for a diagnosis of PTSD.

VA medical records from February 2000 to May 2001 show 
continued diagnoses of PTSD.
 
In support statements received in June 1993 and June 2001, J. 
M., friend of the veteran, reported that he was an ammo 
handler in the same unit as the veteran, that one of the 
handlers tried to move an ammo truck that did not have 
brakes, and that the truck rolled backwards and crashed 
through the wall of a building that the veteran was in.  Mr. 
M. stated that the veteran's left ankle was injured in this 
incident and he was taken to the hospital.

The regulation concerning PTSD found at 38 C.F.R. § 3.304(f) 
has been amended since the veteran filed the claim that forms 
the basis for this appeal.  Originally, the regulation had 
required medical evidence establishing a "clear diagnosis" 
of PTSD; a link, established by medical evidence, between 
current symptoms and an in- service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 58 Fed. Reg. 29110 (May 19, 1993).  The 
regulation was revised, effective March 7, 1997, as a result 
of the Court's decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  See 64 Fed. Reg. 32808 (June 18, 1999).

The requirements for service connection for PTSD under 38 
C.F.R. § 3.304(f) include the following: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), (2) a link, established by medical evidence, 
between current symptoms and an in- service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2001).   The Board 
notes that under 38 C.F.R. § 4.125(a), a diagnosis of a 
mental disorder, including PTSD, must conform to the criteria 
of Diagnostic and Statistical Manual for Mental Disorders.  
38 C.F.R. § 4.125 (2001).  The Board would note that the VA 
has adopted the fourth edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (DSM-IV) in amending 38 C.F.R. §§ 4.125 and 4.126.  
See 61 Fed. Reg. 52695-52702 (1996).  The standard as to 
whether a stressor is sufficient to trigger PTSD is a 
subjective standard, requiring exposure to a traumatic event 
and a response involving intense fear, helplessness, or 
horror.  See Cohen, 10 Vet. App. at 153 (Nebeker, C.J., 
concurring). As the veteran filed his claim in February 1992, 
both the old and revised regulations are applicable to his 
claim.  See Karnas v Derwinski, 1 Vet. App. 308 (1991).  

The Board also notes that 38 C.F.R. 3.304(f) was amended 
again, effective March 7, 2002.  See 67 Fed. Reg. 10330-10332 
(2002).  These amendments, however, make substantive changes 
only with regard to adding material concerning PTSD claims 
based on in-service personal assault.  Consequently, they do 
not materially affect the case now under consideration by the 
Board.  Although the RO has not considered these amendments, 
the Board concludes that the appellant will not be prejudiced 
by the Board's consideration of the claim, as these 
amendments do not affect this case.  Cf. Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby). 

The evidentiary requirements vary depending upon whether or 
not the veteran engaged in combat with the enemy.  38 
U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303, 3.304(f); West v. 
Brown, 7 Vet. App. 70, 75 (1994); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2001).  Evidence to support a PTSD claim must be evaluated 
in light of the places, types and circumstances of service as 
evidenced by service records, the official history of each 
organization in which the veteran served, the military 
records, and all pertinent medical and lay evidence.  If 
there is no combat experience, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.

The Board recognizes that neither the veteran's medals nor 
his MOS establish that he engaged in combat with the enemy.  
With respect to the stressor alleged, he claims that while he 
was serving as a repair parts clerk in the 7th Battalion, 15th 
Artillery Division in Vietnam, his left ankle was injured 
when an ammo truck hit the building he was in.  Morning 
reports and Unit command reports provided by USACRUR and 
service personnel records are entirely consistent with his 
duties and with the unit's experiences.  Moreover, a 
statement from J.M. corroborates his report that an ammo 
truck hit the veteran's building and the veteran's left ankle 
was injured.  Accordingly, the Board finds sufficient 
corroboration of the stressor alleged by him.  

The evidence of record demonstrates that the veteran has been 
diagnosed with PTSD by VA physicians on the basis of the 
aforementioned in-service stressor.  There is no competent 
evidence rebutting the diagnoses of PTSD.  This medical 
evidence not only shows that the veteran has been diagnosed 
with PTSD in accordance with DSM-IV, but that there is a link 
between the diagnosis and the stressor alleged.  Accordingly, 
resolving doubt in the veteran's favor, the Board concludes 
that the preponderance of the evidence supports a grant of 
service connection for PTSD. 

The Board has considered whether, pursuant to the newly 
promulgated Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the outcome 
below granting the veteran's appeal for service connection 
for PTSD, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue which would result from a remand 
solely to allow the RO to apply the VCAA would not be 
justified.


ORDER

Service connection for PTSD is granted.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

